711 N.W.2d 83 (2006)
474 Mich. 1099
Darlene FRAIM, Plaintiff-Appellee,
v.
CITY SEWER OF FLINT a/k/a City Sewer Cleaners of Mid-Michigan, Inc., Defendant-Appellant.
Docket No. 129787. COA No. 253073.
Supreme Court of Michigan.
March 31, 2006.
On order of the Court, the application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM in part and REVERSE in part *84 the judgment of the Court of Appeals. We affirm the Court of Appeals ruling that the trial court correctly denied defendant's motion for summary disposition. However, we conclude that no material question of fact exists on the applicability of the open and obvious doctrine. The open and obvious doctrine is inapplicable to this case, because defendant did not possess or control the premises within which plaintiff was injured. Lugo v. Ameritech Corp., Inc., 464 Mich. 512, 516, 629 N.W.2d 384 (2001). We REMAND this case to the Genesee Circuit Court for further proceedings not inconsistent with this order.
We do not retain jurisdiction.